“caiepapaccearenponoranann sin se

Case LA9-ev-06458-GF USDC SDR "Filed 02/09/24 Page 1 of 1

THE WEITZ LAW He RM

poc te | _ yy iBank of America Building
eee ABiscayne Blvd., Suite 214
| Aventura, Florida 33160

 

 

2g
ao
=
rm
co
oS
co

VIA CM/ECF

Honorable Judge George B. Daniels
United States District Court
Southern District of New York

500 Pearl Street - Courtroom 11A
New York, New York 10007

 

Re: Girotto v. PAAM Group Inc., d/b/a Nirvana Restaurant, et al.
Case 1:19-cv-06458-GBD

Dear Judge Daniels:
The undersigned represents the Plaintiff in the above-captioned matter.

The Initial Pretrial Conference in this matter is currently scheduled for February 11, 2021 at
9:30 a.m., in Your Honor's Courtroom. At this time, the Defendants have yet to appear and/or
answer the Complaint in this matter, though properly served [D.E. 8 & D.E. 9]. The undersigned
counsel has undertaken additional very recent efforts to contact Defendants via Courier service, and
Federal Express a few days prior to that, remitting a copy of the Summons and Complaint to the
subject facility and corporate addresses in order to precipitate contact from Defendants.

Also, to assure we have correct Defendant information, Plaintiff's counsel will expedite a
title search or private investigations into the property owner names and corporate names. As such,
in order to afford additional time for the Defendants to formally appear and engage in productive
subsequent settlement discussions, the undersigned hereby respectfully requests a sixty (60) day
adjournment of next week’s Conference to a date in April, most convenient to this Honorable
Court.

Thank you for your consideration of this fifth adjournment request.

Sincerely,

By:_/S/ B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff
Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com

 

 
